—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs motion for partial summary judgment under Labor Law § 240 (1). Plaintiff failed to meet his *889initial burden of establishing as a matter of law the manner in which the accident occurred (see, Abramo v Pepsi-Cola Buffalo Bottling Co., 224 AD2d 980, 981) and the proximate cause of his injuries (see, Weininger v Hagedorn & Co., 91 NY2d 958, 960, rearg denied 92 NY2d 875; Jackson v Solvay Free Union School Dist., 256 AD2d 1150). (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Green, J. P., Pine, Scudder and Lawton, JJ.